 
 
I 
111th CONGRESS
2d Session
H. R. 5377 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Mr. Sessions introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require Amtrak to discontinue passenger rail service on certain long distance routes that operate at a loss. 
 
 
1.Discontinuance of serviceSection 24706 of title 49, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Discontinuance for revenue lossAmtrak shall discontinue service on any long distance route with respect to which total direct costs are more than twice as great as total revenues for the first full fiscal year beginning after the date of enactment of this subsection..  
 
